DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/842,108 filed on 2020.04.07.

Claims 1-4 are currently pending and have been examined.  


Drawings
	The drawings filed 2020.04.07 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a magnetic circuit device and a sensing device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a. a magnetic circuit device is interpreted per the specification as requiring magnets and yokes as in figs. 6 and 8 and on page 6, lns. 30+.
b. a sensing device is interpreted per the specification as a Hall IC placed inside the magnetic circuit device as on page 7, lines 1-11.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the recitation the motor insertion hole has an inner wall surface that contacts the electric motor or a support member, which supports the electric motor renders the claim indefinite because the use of alternatives are unclear as to what is being claimed. It is unclear if the OR is intended to distinguish alternatives confined to the inner wall surface: inner wall surface that contacts the electric motor or inner wall surface that contacts a support member Alternatively it is unclear if the OR is intended to present two options: 1) an inner wall surface that contacts the electric motor and 2) a support member, which supports the electric motor. For the purpose of examination the latter is used.
In claim 1, all of metal contact portions lacks antecedent basis. Further it is unclear what is being claimed/what portions refers to.
Claims 2-4 are rejected via dependency.
NOTE: the following prior art rejections, as applicable, have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.



Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest art of record is US 2018/0187791 to YAMANAKA et al. As to claim 1, YAMANAKA discloses an actuator (11, fig. 1) configured to drive (via 15) a boost pressure control valve (9) of a supercharger (4) of an internal combustion engine (1), the actuator comprising: 
an electric motor (21 in fig. 6); 
an output shaft (21b); 
a speed reducer that includes at least one pair of metal gears ([0048]), which are meshed with each other (fig. 6), wherein the speed reducer is configured to reduce a speed of rotation outputted from the electric motor and transmit the rotation of the reduced speed to the output shaft (this functional recitation does not constitute a patentable limitation. It has been held that the recitation that an element "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114.  Accordingly, since YAMANAKA discloses all of the structural elements and the elements are capable of performing the function described, this recitation is anticipated by YAMANAKA); 
a rotational angle sensor (35) that includes a magnetic circuit device (36) and a sensing device (37) and is configured to sense a rotational angle of the output shaft (this functional recitation does not constitute a patentable limitation. It has been held that the recitation that an element "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114.  Accordingly, since YAMANAKA discloses all of the structural elements and the elements are capable of performing the function described, this recitation is anticipated by YAMANAKA; [0054]); and 
a housing (20) that receives the electric motor (fig. 6) and the speed reducer and supports the output shaft (fig. 6), wherein: the housing includes a motor insertion hole, into which the electric motor is inserted (fig. 6); 
the motor insertion hole has an inner wall surface that contacts the electric motor or a support member, which supports the electric motor (fig. 6); 
the at least one pair of metal gears are made of a magnetic material (the selection of a 
the housing receives the at least one pair of metal gears and the magnetic circuit device in a common space (fig. 6); 
YAMANAKA does not disclose or fairly suggest: in an installed state of the actuator where the actuator is installed to the internal combustion engine, a lowest point of the magnetic circuit device, which is lowest in a gravity direction within an operable range of the output shaft, is defined as a magnetic circuit lowest point, and a highest point of the motor insertion hole, which is highest in the gravity direction, is defined as an insertion hole highest point; 
the insertion hole highest point is located on a lower side of the magnetic circuit lowest point in the gravity direction; and 
a meshing portion of the at least one pair of metal gears and all of metal contact portions including a contact portion between the electric motor and the support member are located on a lower side of the magnetic circuit lowest point in the gravity direction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 20030185672 A1	US 20130140477 A1	US 20070240676 A1	US 20070240677 A1
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/3/2022